DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species IV (A species in which the system (10) of Figure 1 comprises the gripping device (30) of Figure 10) in the reply filed on 12/7/2021 is acknowledged.
Claims 2, 4, 6, and 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/7/2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the Hall element (36a) arranged on the arm and the magnet (36b) arranged on the main body part of claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Please note that the drawings filed on 11/15/2019 only show the instance in which the Hall element (36a) is arranged on the main body part the magnet (36b) is arranged on the arm.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a determination device configured to determine whether or not the tool or the tool holder is placed in a correct position, based on the physical quantity” in claim 7; and
“the determination device is configured to determine whether or not the tool or the tool holder is placed in the correct position, based on time variation of the physical quantity” in claim 8.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Objections
Claim 1 is objected to because of the following informalities:  On line 8 of the claim, “paired” should be deleted.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  On line 2 of the claim, “a gripping device according to claim 1” should be changed to “[[a]] the gripping device according to claim 1”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5, and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Line 12 of claim 1 states, “the arm.”  This limitation is viewed to be vague and indefinite, and it is unclear as to which particular arm of the “pair of arms” previously set forth in line 4 of claim 1 that “the arm” is intended to reference.  Please note that “the arm” is also set forth in each of claims 3 and 5.  
In claim 7, claim limitation “a determination device configured to determine whether or not the tool or the tool holder is placed in a correct position, based on the physical quantity” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification is devoid of adequate structure to perform the claimed function of, “to determine whether or not the tool or the tool holder is placed in a correct position, based on the physical quantity.”  While the specification states that the “numerical controller 10b includes a determination device 32 that determines whether or not the tool 14 or the tool holder 24 is placed in the correct position on the gripping device 30, based on a physical quantity output from the gripping device 30” and further states that the “determination device  32 stores in a storage unit a range of the amount of strain corresponding to the range of the pivot angle in which the tool holder 24 is considered to be placed in the correct position” and “based on the physical quantity (amount of strain) detected at the time when the setting of the tool holder 24 on the gripping device 30 is completed, the determination device 32 can determine whether or not the tool holder 24 is placed in the correct position,” there is no disclosure of the determination device having any particular structure, either explicitly or inherently, to perform the claimed function of, “to determine whether or not the tool or the tool holder is placed in a correct position, based on the physical quantity.”  Therefore, the specification does not provide sufficient details such that one of ordinary skill in the art would understand as to how the determination device performs the claimed function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.


(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

In claim 8, claim limitation “the determination device is configured to determine whether or not the tool or the tool holder is placed in the correct position, based on time variation of the physical quantity” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification is devoid of adequate structure to perform the claimed function of, “to determine whether or not the tool or the tool holder is placed in the correct position, based on time variation of the physical quantity.”  While the specification states that the “determination device 32 determines that the tool 14 or the tool holder 24 is placed in the correct position only when the time variation of the physical quantity falls within the OK area constantly from the setting start time t=0 to the setting end time t=T” and “even before the setting end time t=T, the determination device 32 may determine that the tool 14 or the tool holder 24 is not placed in the correct position when the value of the physical quantity falls within the unacceptable area” and further states that the “determination device (32) may be configured to determine whether or not the tool (14) or the tool holder (24) is placed in the correct position, based on the time variation of the physical quantity” and “this makes it possible to achieve further accurate determination,” there is no disclosure of the determination device having any particular structure, either explicitly or inherently, to perform the claimed function of, “to determine whether or not the tool or the tool holder is placed in the correct position, based on time variation of the physical quantity.”  Therefore, the specification does not provide sufficient details such that one of ordinary skill in the art would understand as to how the determination device performs the claimed function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  As described above, the disclosure does not provide adequate structure to perform the claimed functions of “to determine whether or not the tool or the tool holder is placed in a correct position, based on the physical quantity” (claim 7) and “to determine whether or not the tool or the tool holder is placed in the correct position, based on time variation of the physical quantity” (claim 8).  The specification does not demonstrate that Applicant has made an invention that achieves the claimed functions, because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japan Publication No. JPH03245939A (hereinafter JP '939).  
Please note that JP '939 was cited on the Information Disclosure Statement (IDS) filed on 1/14/2021.  Also, an EPO Machine Translation of JP '939 has been furnished with this action.  
Claim 1:  Figure 4-1 of JP '939 shows a turret-type tool magazine of a machine tool.  As can be seen in Figure 1-1, the turret-type tool magazine has a gripping device that is configured to grip a tool holder (11).  Figure 1-1 shows the gripping device as comprising a pair of arms (1, 1).  As can be seen in each of Figures 1-5 and 4-1 of JP '939, the pair of arms (1, 1) are configured to grip the tool holder (11) by pinching the tool holder (11) there between.  
The gripping device further comprises a main body part (10), which can be seen in each of Figures 1-4 and 4-2 of JP '939.  With respect to the main body part (10), it is configured to support the pair of arms (1, 1) so that each of the arms (1, 1) swings in pinching directions about a respective fulcrum shaft (6, 6) to pinch the tool holder (11) between the pair of arms (1, 1).  
Next, as can be seen in Figure 1-1, a right arm (1) of the pair of arms (1, 1) has embedded therein a metal detection pin (5).  Per JP '939, the position of the detection pin (5) is detected by a detector (7) to confirm the grip of the tool holder (11) [EPO Machine Translation, claim 1].  In detecting whether, for example, the right arm (1) is in the position shown in Figure 1-1 or has been swung outward to the position shown in dashed lines in Figure 1-3 or to the position shown 

Claim 3:  The angle detector (7) is and of itself a sensor.  In use, it detects a distance between the right arm (1) and the main body part (10), noting that the angle detector (7) is mounted to the main body part (10) (as can been in Figure 4-2).  For example, in detecting whether, for example, the right arm (1) is in the position shown in Figure 1-1 or has been swung outward to the position shown in dashed lines in Figure 1-3, the detector (7) is detecting whether the detection pin (5) is disposed closer to it (7) or farther from it (7).  Please note that the angle detector (7) is disposed in a fixed position on the main body part (10), whereas the position of the detection pin (5) changes depending upon the swing angle of the right arm (1).  (This detection pin (5) can be seen in different positions in Figure 1-3).  As such, when the detector (7) detects the position of the detection pin (5) with respect to the detector (7) (and thus with respect to the main body part (10) as said angle detector (7) is disposed in the fixed position on the main body part (10)), the detector (7) is detecting whether the detection pin (5) is at a closer or farther distance to both itself (7) and the main body part (10) in order to confirm the grip of the tool holder (11).  
Claim 7:  The machine tool of which the gripping device is an element constitutes a system. 
Please note that lines 3-5 of claim 7 set forth, “a determination device configured to determine whether or not the tool or the tool holder is placed in a correct position, based on the physical quantity.”  As was stated above under “Claim Interpretation,” the determination device is presumed to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, because adequate structure has not been identified in the specification for performing the claimed function, the determination device is interpreted for the purpose of applying prior art as any known mechanical structure that can perform the function of “to determine whether or not the tool or the tool holder is placed in a correct position, based on the physical quantity.”  
With respect to the system of JP '939, the combination of the angle detector (7) and the metal detection pin (5) form a determination device.  This is because based on the physical quantity between the angle detector (7) and the detection pin (5), the grip of the tool holder (11) is confirmed.  Since confirmation is provided when the detection pin (5) is detected to be in a particular position, it follows that if the tool holder (11) was pinched at a given time when the right arm (1) was swung such that the detection pin (5) wasn’t disposed in the particular position, then it would be determined that the detection pin (5) and by extension both the right arm (1) and the tool holder (11) weren’t in a correct position.  

Claim 9:  As was stated above in the rejection of claim 7, the system is the machine tool having the gripping device.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Japan Publication No. JPH03245939A (hereinafter JP '939).  
Claim 5:  Figure 4-2 shows the detector (7) as being arranged on the main body part (10).  With respect to the metal detection pin (5), it is arranged on the right arm (1) (which is made of resin) of the pair of arms (1, 1).  Examiner reiterates that the position of the detection pin (5) is detected by the detector (7) to confirm the grip of the tool holder (11).  JP '939 though, doesn’t disclose the detector (7) including “a magnet arranged on one of the arm and the main body part, and a Hall element arranged on another one of the arm and the main body part and configured to detect a strength of a magnetic field.” 
However, Examiner takes Official Notice that the use of a magnet and a Hall element that is configured to detect a strength of a magnetic field of the magnet is well-known and widely-used in the art, and such results in a position of the magnet being detectable by the Hall element, and thus, it would have been obvious to one having ordinary skill in the art at the time of the applicant’s invention to have substituted a magnet and Hall element that is configured to detect the strength of the magnetic field of the magnet as is well-known for the metal detection pin (5) and angle detector (7) of JP '939, as this is a substitution of one known means of position detecting for another, in order to obtain the predictable result of the detected position being used to confirm the grip of the tool holder (11).  In making this substitution, the magnet will assume the position of the metal detection pin (5) on the right arm (1) whereas the Hall element will assume the position of the detector (7) on the main body part (10) of JP '939.

Claims 1, 3, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Girardin (U.S. Patent No. 5,674,170 A) in view of Shiomi (U.S. PG Publication No. 2013/0200644 A1).
Claim 1:  Figures 2A and 2B of Girardin show a gripping device, while Figure 3 shows that the gripping device is provided in a tool magazine (1) of a machine tool.  As can be seen in Figure 1, said tool magazine (1) is a turret-type tool magazine.  As can be seen in Figure 3 of Girardin, the gripping device is configured to grip a tool holder (9) that holds a tool.  Next, as Figures 2A and 2B of Girardin show, the gripping device has a pair of arms (20, 21) that are configured to grip the tool holder (9) by pinching the tool holder (9) there between.  The gripping device also has a main body part, which is configured to support the pair of arms (20, 21) so as that each of the pair of arms (20, 21) is swingable in pinching directions to pinch the tool holder (9) between the pair of arms (20, 21).  Please note that the main body part is the element that support the shafts about which the pair of arms (20, 21) swing in the pinching directions.   
Girardin though, does not disclose the gripping device as having “an angle detector configured to detect a physical quantity indicating a swing angle of the arm.”  
	Figure 1A of Shiomi though, shows a gripping device (4), which comprises a space adjusting section (9), a first support (10), and a second support (11).  The gripping device further comprises a first placing section (12) and a second placing section (14).  Together, the space adjusting section (9), first support (10), second support (11), first placing section (12), and the second placing section (14) form a main body part (9-12, 14).  As to the main body part (9-12, 14), it is configured to support a pair of arms (13, 15) so that each of the pair of arms (13, 15) swings in pinching directions.  Please note that the pair of arms (13, 15) are configured to grip a given object by pinching the given object there between.  When a given object like a given tool holder is 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the gripping device (4) and numerical controller (16) of Shiomi for the gripping device of Girardin, as this is substitution of one known gripping device that is configured to grip a tool holder for another, in order to obtain 

Claim 3:  As was stated above by Examiner in the rejection of claim 1, the first (17) and second strain gauges (18), the placing section-pressing section distance calculation section (43), and the placing section-pressing section angle calculation section (42) form the angle detector.  With respect to the angle detector’s placing section-pressing section distance calculation section (43), it constitutes “a sensor configured to detect a distance between the arm and the main body part.”  This is because the placing section-pressing section distance calculation section (43) is disclosed as calculating a first distance (23) between the first arm (13) and the main body part’s (9-12, 14) first placing section (12) and also a second distance (24) between the second arm (13) and said main body part’s (9-12, 14) second placing section (14).  The first (23) and second distances (24) can be seen in Figure 2A of Shiomi.  

Claim 7:  The machine tool of Girardin is a system.  Be advised that Girardin discloses the machine tool as being a CNC machine tool or a machining center [column 1, lines 5-6].  Please also be advised that the system comprises the tool magazine (1) as well as the gripping device (4) and numerical controller (16) of Shiomi.  Examiner reiterates that the gripping device (4) and numerical controller (16) of Shiomi were substituted for the gripping device of Girardin in the rejection of claim 1.  
a determination device configured to determine whether or not the tool or the tool holder is placed in a correct position, based on the physical quantity.”  As was stated above under “Claim Interpretation,” the determination device is presumed to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, because adequate structure has not been identified in the specification for performing the claimed function, the determination device is interpreted for the purpose of applying prior art as any known mechanical structure that can perform the function of “to determine whether or not the tool or the tool holder is placed in a correct position, based on the physical quantity.”  
With respect to the system of Girardin, via the numerical controller (16) of Shiomi thereof, it comprises a determination device (44) that is configured to determine whether or not the tool holder (9) is placed in a correct position based on the physical quantity.  With respect to the determination device (44), it determines whether the distance between the first arm (13) and the main body part’s (9-12, 14) first placing section (12) reaches a determination value (46) [Shiomi, paragraph 0081].  It is at this distance that the object that is to be gripped, e.g. a given tool holder (9), can be stably gripped [Shiomi, paragraph 0105].  Based on the foregoing, when the determination device (44) determines that the distance between the first arm (13) and the main body part’s (9-12, 14) first placing section (12) reaches the determination value (46), and since it is at this distance that the given tool holder (9) is stably gripped, by determining that the distance has reached the determination value (46) based on the physical quantity, the determination device (44) is determining that the given tool holder (9) is in a correct position so as to be stably gripped.  In contrast, by determining that the distance has not reached the determination value (46) based on the physical quantity, the determination device (44) is 

Claim 8:  Please note that lines 2-5 of claim 8 set forth, “the determination device is configured to determine whether or not the tool or the tool holder is placed in the correct position, based on time variation of the physical quantity.” As was stated above under “Claim Interpretation,” the determination device is presumed to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, because adequate structure has not been identified in the specification for performing the claimed function, the determination device is interpreted for the purpose of applying prior art as any known mechanical structure that can perform the function of “to determine whether or not the tool or the tool holder is placed in the correct position, based on time variation of the physical quantity.”
According to Shiomi, when time 57 is reached (see Figure 7B of Shiomi), the determination value (56) has been reached [Shiomi, paragraph 0102].  It is reiterated that the determination value (56) is the distance between the first arm (13) and first placing section (12) that has to be attained so as ensure that the object that is gripped, e.g. the given tool holder (9), is stably gripped.  When the given tool holder (9) is stably gripped, it is in the correct position.  Therefore, based on a time variation of the physical quantity, the time variation corresponding to whether or not time 57 has or hasn’t been reached, the determination device (44) determines whether or not the given tool holder (9) is in the correct position.  When in the correct position, for example, said given tool holder (9) is stably gripped.  This is because when time 57 has been reached, the determination value (56) has also been reached.

Claim 9:  As was stated above in the rejection of claim 7, the system is the machine tool having the gripping device (4).  

Claim 10:  As can be seen in Figure 3 of Shiomi, the determination device (44) is incorporated in the machine tool’s numerical controller (16), specifically in the CPU (27) of the controller (16).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722